IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-79,664-02


                               IN RE DOMINICK LOWE, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1226453-A IN THE 232ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ

of habeas corpus in the 232nd District Court of Harris County, that more than 35 days have

elapsed, and that the application has not yet been forwarded to this Court. The District Court

entered an order designating issues on January 31, 2013.

        Respondent, the Judge of the 232nd District Court of Harris County, shall file a response

with this Court by having the District Clerk submit the record on such habeas corpus application.

In the alternative, Respondent may resolve the issues set out in the order designating issues and

then have the District Clerk submit the record on such application. In either case, Respondent’s
                                                                                                -2-

answer shall be submitted within 30 days of the date of this order. This application for leave to

file a writ of mandamus will be held in abeyance until Respondent has submitted his response.



Filed: June 17, 2015
Do not publish